Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species A and E in the reply filed on 4/30/2021 is acknowledged. Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/30/2021.
Claims 1-6 are pending and claims 4-6 are withdrawn. Claims 1-3 are examined herein. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cylindrical box of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Claim Objections
Claim 1 is objected to because of the following informalities: “contains” and “has” should be changed to the plural form. Appropriate correction is required.
Claim 1 is objected to because of the following informalities: “wherein two third fuel rods” should be “wherein the two third fuel rods”. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice. They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors such the meaning is unclear. 
Claim 1 recites the limitation “supported to” which renders the claim indefinite. The meaning of the word “to” is unclear. Supported is defined as “bear all or part of the weight of” but a structure cannot be “supported to” another structure. As such, it is unclear whether this limitation is intended to be interpreted as “attached to” or “supported by” or something else. 
Claim 1 recites the limitation “the second fuel rod” which renders the claim indefinite. It is unclear which group of fuel rods this limitation is referring. For example, it is unclear if this limitation is intended to be interpreted as, for example, (1) a fuel rod of the plurality of second fuel rods or (2) the second fuel rod of the group of two third fuel rods that are disposed adjacent to each other. If the later, the structural meaning of the limitation “wherein the second fuel rod is disposed to be adjacent to at least one of two adjacent third fuel rods” is unclear as the previous limitation recites the two third fuel rods are adjacent. 
Claim 1 recites the limitation “two third fuel rods are brought to be adjacent” which renders the claim indefinite. It is unclear how two third fuel rods are “brought to be” adjacent and whether Applicant intends for “fuel rods are brought to be adjacent” to mean something different from “fuel rods are adjacent”. Alternately, it is unclear if this limitation is referring to a structural limitation or if it is intended to describe a fuel rod movement mechanism. 
Claim 2 recites the limitation “rectangular shape” which renders the claim indefinite. It is unclear how the third fuel rods can be disposed in the outermost periphery of a rectangular shape. As recited in claim 1, the channel box has a cylindrical shape and therefore it’s unclear how the channel box can simultaneously have both a rectangular shape and a cylindrical shape.
Claim 3 recites the limitation “partial length fuel rod groups which include a plurality of the third fuel rods” which renders the claim indefinite. As recited in claim 1, the plurality of third fuel rods have an axial length shorter than the first and second group of fuel rods. Therefore, it is unclear whether the partial length fuel rod groups are the same fuel rods as the plurality of third fuel rods or if the partial length fuel rods are different fuel rods. Is the axial length of the partial fuel rods the same axial length of the group of third fuel rods? Or are they different? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al. US 5388132 in view of Nakajima et al US 5383229.
Regarding claim 1, Aoyama discloses a fuel assembly (Fig. 12(a): 15) comprising
a channel box (31)
a plurality of first fuel rods (205, 215, 225) and contains a nuclear fuel material but does not contain a burnable poison (col 18 ln 11-15); 
a plurality of second fuel rods (235, G), and contains the nuclear fuel material and the burnable poison (col 18 ln 15-20), and 
a plurality of third fuel rods (405, P), has a length in an axial direction shorter than the first fuel rod and the second fuel rod (col 18 ln 5-6 “fuel rod 405 is of a partial length fuel rod, 
wherein the plurality of first fuel rods, the plurality of second fuel rods, and the plurality of third fuel rods are disposed on an inner side of the channel box (Fig. 12(a) and col 17 ln 56-60), 
wherein two third fuel rods are brought to be adjacent, and disposed in an outermost periphery which is adjacent to an inner surface of the channel box in a horizontal cross-sectional view of the fuel assembly (two fuel rods 405 labeled P are adjacent to each other on the periphery of the inside 31) and 
wherein the second fuel rod is disposed to be adjacent to at least one of two adjacent third fuel rods (G is adjacent P).
While Aoyama does not explicitly show the upper and lower supports in the Fig. 12(a) embodiment, they are shown in the introductory Fig. 2 embodiment, which shows a lower fuel support member (8); an upper fuel support member (7); a cylindrical channel box (31) which has an upper end attached to the upper fuel support member (7 is at upper end), and extends toward the lower fuel support member (31 extends from 7 to 8); a plurality of first fuel rods (20, 21,22) and a plurality of second fuel rods (23), each of which has a lower end supported to the lower fuel support member and an upper end supported to the upper fuel support member (col 8 ln 33-35 “The fuel rods 20, 21, 22, 23 and the water rods 30 are supported at their upper ends by an upper tie plate 7 and at their lower ends supported by a lower tie plate 8”). It would have been obvious to utilize the upper and lower supports of Fig. 2 within the embodiment of Fig. 12(a) as it produces no unexpected results. A skilled artisan would recognize, as is known in 
Aoyama does not explicitly teach that the channel box is cylindrical. However, it would have been an obvious matter of design choice to one of ordinary skill in the art use a cylindrical box because Applicant has not disclosed that a cylindrical box provides an advantage, is used for a particular purpose, or solves a stated problem. The skilled artisan, furthermore, would reasonable expect that a square shape would perform equally as well as a cylindrical shape. Therefore, it would have been an obvious matter of design choice to modify the box of Aoyama to obtain the invention as specified in claim 1, since such a modification would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47. 
Aoyama is silent with respect to the third fuel rods only being supported at its lower end. 
Nakajima however does teach this. Nakajima teaches a fuel assembly (Fig. 6) comprising a lower fuel support member (8); an upper fuel support member (7); a plurality of third fuel rods (10A), each of which has a lower end support to the lower fuel support member (10A is connected to 8) and an upper end not supported to the upper fuel support member (top of 10A is not connected to 7). It would have been obvious to modify use the arrangement of the third fuel rods of Nakajima with the assembly of Aoyama for the predictable advantage of enlarging the moderator region above the upper ends of the fuel rods to control the neutron flux and increasing the core stability (col 7 ln 21-27 and 42-44). 
Regarding claim 2, the above-described combination teaches all the elements of the parent claim. Aoyama further discloses wherein two third fuel rods are disposed at centers of sides connecting one corner and other corners adjacent to the corner in the outermost periphery of a rectangular shape (two fuel rods 405 labeled P are adjacent to each other on the periphery of the assembly at the center of each side). 
 Regarding claim 3, the above-described combination teaches all the elements of the parent claim. Aoyama further discloses a water rod (305) disposed in the channel box (305 is in 31), wherein the plurality of first fuel rods, the plurality of second fuel rods, the plurality of third fuel rods are disposed around the water rod (see Fig. 12(a)), wherein the water rod is disposed between two partial length fuel rod groups (305/W is disposed between two groups of P) which include a plurality of the third fuel rods disposed to be adjacent to each other (groups of P are adjacent each other), and wherein each of the two partial length fuel rod groups is disposed to be adjacent to the water rod (305/W is disposed between two groups of P).
While Aoyama does not explicitly show the water rod supported by the upper and lower support member as shown in Fig. 12(a), they are shown in the introductory Fig. 2 embodiment, which shows the water rod having a lower end supported to the lower fuel support member and an upper end supported to the upper fuel support member (col 8 ln 33-35 “water rods 30 are supported at their upper ends by an upper tie plate 7 and at their lower ends supported by a lower tie plate 8”). It would have been obvious to utilize the upper and lower support for the water rod within the embodiment of Fig. 12(a) as it produces not unexpected results. A skilled artisan would recognize, as is known in the art, to utilize an upper and lower support member 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563.  The examiner can normally be reached on Monday -Fridays 7:30 - 4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646